                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                       NO. 5:19-CR-428-FL


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
        v.                                       )
                                                 )                     ORDER
                                                 )
 GERALD TIMMS,                                   )
                                                 )
                          Defendant.             )


        This matter is before the court on two motions filed by pro se defendant. (DE 62, 63). The

government did not respond, and the time for response has passed. In this posture, the issues raised

are ripe for ruling.

                                        BACKGROUND

        On October 17, 2019, defendant was indicted for two counts of knowingly possessing a

prohibited object in prison, in violation of 18 U.S.C. § 1791(a)(2). Thereafter, defendant filed

motion for hearing to proceed pro se. At hearing, United States Magistrate Judge Robert T.

Numbers, II, granted defendant’s motion to proceed pro se and appointed attorney Richard

Croutharmel (“attorney Croutharmel”) as standby counsel. On February 18, 2020, a jury convicted

defendant on both counts charged in his indictment. Defendant’s sentencing is scheduled for the

June 8, 2020, term of court.

        On April 30, 2020, defendant filed the instant motions “for court to order FCI2 to allow

necessary telephonic contact with standby and 4248 counsel” (DE 62) and “for reconsideration of

[the court’s prior orders].” (DE 63). The government did not respond to defendant’s motions.



                                                 1

             Case 5:19-cr-00428-FL Document 65 Filed 05/18/20 Page 1 of 3
                                        COURT’S DISCUSSION

        Defendant indicates that he is currently housed in the Special Housing Unit (“SHU”) at the

Federal Correctional Institution in Butner, North Carolina, (“FCI Butner”), where his access to

attorney Croutharmel is limited to one phone call every 30 days. In addition, according to

defendant, attorney Croutharmel is prohibited from visiting defendant at FCI Butner due to threat

posed by the communicable disease known as COVID-19. As such, defendant seeks additional

telephone access to consult attorney Croutharmel in preparation for his upcoming sentencing.1

        While the court is mindful of defendant’s reasonable need to consult with standby counsel,

the record reflects that attorney Croutharmel in fact received a telephone call recently from

defendant, on May 14, 2020. (See Notice (DE 64) ¶ 9). In light of this recent call, and without

benefit of response from the government, the court requires additional information before ruling

on defendant’s motion.

        Accordingly, the court HOLDS IN ABEYANCE defendant’s motion (DE 62). The court

DIRECTS attorney Croutharmel to file response within seven days of the date of this order,

indicating 1) the frequency of standby counsel’s telecommunication with defendant and 2) the

amount of telecommunication time going forward deemed reasonably necessary for defendant

effectively to prepare for defendant’s sentencing. Likewise, the court DIRECTS the government

to file response within seven days of the date of this order, providing 1) the status of defendant’s

telephone access to standby counsel, and if limited, 2) SHOW CAUSE why such access should

not be increased. With benefit of these views the court will take up and decide the issue presented.




1
         Where defendant seeks access to attorney William Webb regarding defendant’s civil commitment under 18
U.S.C. § 4248, he shall file such request in case No. 5:08-HC-2156-BO, his case of original commitment, not this
criminal case.

                                                       2

            Case 5:19-cr-00428-FL Document 65 Filed 05/18/20 Page 2 of 3
      Finally, for reasons stated in the court’s April 8, 2020, order, defendant’s motion for

reconsideration (DE 63) is DENIED.

      SO ORDERED, this the 18th day of May, 2020.



                                                        _____________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




                                             3

          Case 5:19-cr-00428-FL Document 65 Filed 05/18/20 Page 3 of 3
